Remarks
Claims 1, 4-7, 9-11, 13-17, 19, 20, 23-26, 28-32, and 39-46 are pending.  
Claims 11, 13-17, 19, 30-32, and 39-42 remain withdrawn from consideration.  
Claims 1, 4-7, 9, 10, 20, 23-26, 28, 29, and 43-46 are rejected below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/13/2022 have been fully considered but they are not persuasive.
Applicant references the IDS objection and alleges “In fact, the reference was duly submitted on the same day as the IDS and appears in PAIR as a ‘Non-patent Literature Reference’ of length 39 pages.  Applicant requests that the Examiner review this reference and mark the IDS to indicate that the reference was considered.”  However, this 39 page document does not include application #16/332,367, but rather, includes WO 2018/051236 after solely an Electronic Acknowledgement Receipt regarding a power of attorney and transmittal letter for app #16/332,367.  An Electronic Acknowledgement Receipt regarding a power of attorney and transmittal letter are not the same as an application.  The Examiner notes that, even if the WO document includes similar subject matter as the referenced application, that the actual documents of the application itself have not been provided, including every page within the prosecution history of the application, which is required to meet Applicant’s IDS statement that “KASSNER et al., US Application # 16/332,367 filed March 12, 2019” was provided.  The IDS objection remains below and Applicant is respectfully requested to promptly file the correct document(s).  
Applicant alleges “However, per claim 1 as currently amended, the one or more processors of the server are configured both to run the directory application to which the application request is directed and to forward the authentication request to the traffic-management server.  In contrast, in Agarwal, the forwarding of the client requests and server responses to cache server 620 is not performed by server 106, but rather, by a separate intermediary device 200 (Fig. 6A).  Neither Brubacher nor Sancheti compensates for this deficiency in Agarwal.”  However, paragraph 44 of Agarwal states that “the appliance 200 could be a part of any client 102 or server 106 on the same or different network 104, 104’ as the client 102.”  Thus, the appliance 200 that Applicant admits performs “forwarding of the client requests and server responses to cache server 620” could be within server 106 itself.  

Information Disclosure Statement
The information disclosure statement filed 8/19/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  
NPL #14 is not present in the file.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 44 and 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 44 states “wherein receiving the authentication request includes receiving the authentication request at a particular port”.  However, claim 1 includes 2 separate steps of “receiving an authentication request” and “receiving the authentication request”.  It is unclear which of these steps is being referenced.  Claim 46 has the same issue and is rejected for the same reasons.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 6, 7, 10, 20, 23, 25, 26, 29, and 43-46 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Agarwal (U.S. Patent Application Publication 2013/0007239).
Regarding Claim 1,
Agarwal discloses a directory server, comprising:
A communication interface (Exemplary Citations: for example, Abstract, Paragraphs 41-60, 64-74, 76-89, and associated figures, network adapter, bus, etc., as well as all below citations that discuss communications via any interface, for example); and
One or more physical processors, configured to cooperatively perform a process that includes (Exemplary Citations: for example, Abstract, Paragraphs 41-60, 64-74, 76-89, and associated figures, processor, CPU, etc., as well as all below citations that discuss the below processing, for example):
Running a directory application (Exemplary Citations: for example, Abstract, Paragraphs 41-60, 64-74, 273, and associated figures; any application, such as a vServer, server application, web server application, etc., including for active directories or the like, for example); and
While running the directory application (Exemplary Citations: for example, Abstract, Paragraphs 41-60, 64-74, 273, and associated figures):
Receiving an authentication request originating from a request origin device and directed to the directory application (Exemplary Citations: for example, Abstract, Paragraphs 41-60, 64-74, 227-237, 252, 253, 270-280, and associated figures; receive request, for example);
Subsequently to receiving the authentication request, forwarding the authentication request, via the communication interface and without using the directory application, to a traffic management server (Exemplary Citations: for example, Abstract, Paragraphs 41-60, 64-74, 227-237, 252, 253, 270-280, and associated figures; cache redirection, redirection to parallel device, or the like, for example);
Subsequently to forwarding the authentication request, receiving the authentication request from the traffic management server (Exemplary Citations: for example, Abstract, Paragraphs 41-60, 64-74, 227-237, 252, 253, 270-280, and associated figures; receiving the message back from the parallel device or cache, for example);
In response to receiving the authentication request from the traffic management server, passing the authentication request to the directory application (Exemplary Citations: for example, Abstract, Paragraphs 41-60, 64-74, 227-237, 252, 253, 270-280, and associated figures; sending request to the above-described application(s), for example);
Subsequently to passing the authentication request to the directory application, receiving a response to the authentication request from the directory application (Exemplary Citations: for example, Abstract, Paragraphs 41-60, 64-74, 227-237, 252, 253, 270-280, and associated figures; receive response, for example);
In response to receiving the response from the directory application, communicating the response to the traffic management server without using the directory application (Exemplary Citations: for example, Abstract, Paragraphs 41-60, 64-74, 227-237, 252, 253, 270-280, and associated figures; cache redirection, redirection to parallel device, or the like, for example);
Subsequently to communicating the response, receiving the response from the traffic management server (Exemplary Citations: for example, Abstract, Paragraphs 41-60, 64-74, 227-237, 252, 253, 270-280, and associated figures; receiving the message back from the parallel device or cache, for example); and
In response to receiving the response from the traffic management server, communicating the response to the request origin device (Exemplary Citations: for example, Abstract, Paragraphs 41-60, 64-74, 227-237, 252, 253, 270-280, 284, and associated figures; forwarding to the a destination, such as client or server, for example).  
Regarding Claim 20,
Claim 20 is a method claim that corresponds to apparatus claim 1 and is rejected for the same reasons.  
Regarding Claim 4,
Agarwal discloses that forwarding the authentication request includes forwarding the authentication request by executing software that is not specialized for forwarding to the traffic management server (Exemplary Citations: for example, Abstract, Paragraphs 41-60, 64-74, 227-237, 252, 253, 270-280, 284, and associated figures; the redirecting is not specialized for a single traffic management server, for example).  
Regarding Claim 23,
Claim 23 is a method claim that corresponds to apparatus claim 4 and is rejected for the same reasons.  
Regarding Claim 6,
Agarwal discloses that the software includes a destination network address translator, and wherein executing the software includes, using the destination network address translator, setting a destination IP address in the authentication request to an IP address of the traffic management server (Exemplary Citations: for example, Abstract, Paragraphs 41-60, 64-74, 227-237, 252, 253, 270-280, and associated figures; redirecting via NAT using MAC and/or IP addresses, setting destination IP addresses in every packet, etc., for example).  
Regarding Claim 25,
Claim 25 is a method claim that corresponds to apparatus claim 6 and is rejected for the same reasons.  
Regarding Claim 7,
Agarwal discloses that the process further includes opening a VPN tunnel with the traffic management server, and wherein forwarding the authentication request includes forwarding the authentication request through the VPN tunnel (Exemplary Citations: for example, Abstract, Paragraphs 41-60, 64-74, 97, 105-107, 111-116, 125, 162-164, 188, 227-237, 252, 253, 270-280, and associated figures; VPN/SSL, packet processor used to communicate VPN/SSL processed packets with the parallel device, cache device, etc., as examples).  
Regarding Claim 26,
Claim 26 is a method claim that corresponds to apparatus claim 7 and is rejected for the same reasons.  
Regarding Claim 10,
Agarwal disclose that forwarding the authentication request includes forwarding the authentication request by executing network layer software (Exemplary Citations: for example, Abstract, Paragraphs 41-60, 64-74, 227-237, 252, 253, 270-280, 284, and associated figures; network layer communicating, for example).  
Regarding Claim 29,
Claim 29 is a method claim that corresponds to apparatus claim 10 and is rejected for the same reasons.  
Regarding Claim 43,
Agarwal discloses that forwarding the authentication request includes forwarding the authentication request over a first connection (Exemplary Citations: for example, Abstract, Paragraphs 41-60, 64-74, 227-237, 252, 253, 270-280, 284, and associated figures; the above is performed over a connection, for example);
Wherein the response is generated by the directory application in association with a second connection (Exemplary Citations: for example, Abstract, Paragraphs 41-60, 64-74, 227-237, 252, 253, 270-280, 284, and associated figures; connection with the client, for example); and
Wherein communicating the response to the traffic management server includes communicating the response to the traffic management server responsively to the response being associated with the second connection (Exemplary Citations: for example, Abstract, Paragraphs 41-60, 64-74, 227-237, 252, 253, 270-280, 284, and associated figures; communications with client are sent to parallel device, or the like, for example).  
Regarding Claim 45,
Claim 45 is a method claim that corresponds to apparatus claim 43 and is rejected for the same reasons.  
Regarding Claim 44,
Agarwal discloses that receiving the authentication request includes receiving the authentication request at a particular port (Exemplary Citations: for example, Abstract, Paragraphs 41-60, 64-74, 115, 119, 133, 173, 227-237, 250, 252, 253, 260-262, 266-268, 270-280, 284, and associated figures; ports in messages, for example); and
Wherein the dynamic network address translator is configured to set the destination IP address to the IP address of the traffic management server for any communication received at the particular port (Exemplary Citations: for example, Abstract, Paragraphs 41-60, 64-74, 115, 119, 133, 173, 227-237, 250, 252, 253, 260-262, 266-268, 270-280, 284, and associated figures; translating for messages with ports, for example).  
Regarding Claim 46,
Claim 46 is a method claim that corresponds to apparatus claim 44 and is rejected for the same reasons.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal in view of Brubacher (U.S. Patent Application Publication 2004/0249907).
Regarding Claim 5,
Agarwal does not explicitly disclose that the software includes RRAS software.  
Brubacher, however, discloses that the software includes RRAS software (Exemplary Citations: for example, Abstract, Paragraphs 28-33 and associated figures; Paragraphs 34-94 also describe various RRAS APIs used by the system; gateway that implements RRAS and uses RRAS APIs, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the routing techniques of Brubacher into the redirection system of Agarwal in order to allow the system to use well-known RRAS for routing and remote access, to ensure that the system uses the proper APIs, to allow for use of multiple sets of APIs depending on the device and setup, and/or to increase security in the system.  
Regarding Claim 24,
Claim 24 is a method claim that corresponds to apparatus claim 5 and is rejected for the same reasons.  

Claims 9 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal in view of Sancheti (U.S. Patent Application Publication 2017/0244730).
Regarding Claim 9,
Agarwal discloses that the directory application is selected from the group of applications consisting of a Kerberos Key Distribution Center, an NTLM authentication handler, a Netlogon authentication handler, an Active Directory Domain Services application, and a LDAP directory application (Exemplary Citations: for example, Abstract, Paragraphs 41-60, 64-74, 227-237, 252, 253, 270-280, and associated figures; active directory in a domain for which service requests are provided, DNS, etc., as examples).  
Sancheti also discloses that the directory application is selected from the group of applications consisting of a Kerberos Key Distribution Center, an NTLM authentication handler, a Netlogon authentication handler, an Active Directory Domain Services application, and a LDAP directory application (Exemplary Citations: for example, Paragraphs 8, 9, 43, 48-51, 56, 59, 62, 63, 70, 73-77, 80, 86-101, and associated figures; Kerberos KDC, NTLM, NETLOGON, LDAP, as examples).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the network communication inspection techniques of Sancheti into the redirection system of Agarwal in order to detect and prevent attacks and unwanted activities, protect authentication based network resources, allow for use of numerous additional authentication techniques, and/or to increase security in the system.  
Regarding Claim 28,
Claim 28 is a method claim that corresponds to apparatus claim 9 and is rejected for the same reasons.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey D Popham whose telephone number is (571)272-7215. The examiner can normally be reached Monday through Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jeffrey D. Popham/Primary Examiner, Art Unit 2432